DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities: "by data processing apparatus" should be "by a data processing apparatus".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, it is unclear what is meant to be claimed. “No further user input” implies that the user is to only use the interface of the sink once and never again, e.g. no future switching of audio sources. As the invention is directed towards switching between multiple sources, it would seem that the user would want to have the ability to switch the sources.
As to claim 3, it is unclear what is meant to be claimed. The user having no input to the audio source devices would eventually render them useless, e.g. no typing on laptop 140. 

As to claim 6, there is a lack of antecedent basis for “the switching device table.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3. 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 2015/0249882 A1) hereinafter “Patil” in view of Seo et al. (US 2014/0037104 A1) hereinafter “Seo.”
As to claim 1, Patil discloses a method comprising: 

identifying, by the wireless audio sink device, a second paired audio source device corresponding to the selected user interface control (¶0018-0021, Figs. 1-3. Headset connected to a plurality of audio sources 20a-c. Switch/UI 50 used to select source.); 
receiving, by the wireless audio sink device, audio input from the second paired audio source device and outputting the received audio input (¶0018-0021, Figs. 1-3. Audio output from selected audio source.).
Patil does not expressly disclose initiating, by the wireless audio sink device, a request to become a master device of a second master/slave connection with the second paired audio source device corresponding to the selected user interface control; 
determining, by the wireless audio sink device, that the second master/slave connection has been established with the second paired audio source device; 
in response to the determining, sending, by the wireless audio sink device to the second paired audio source device, a request to become a slave device of the second master/slave connection.
Patil in view of Seo discloses initiating, by the wireless audio sink device, a request to become a master device of a second master/slave connection with the second paired audio source device corresponding to the selected user interface control (Seo, ¶0105, Fig. 3. Audio output device 200 operates as master while display 100 operates as slave.); 
Seo, ¶0106-0109, Fig. 3. Audio output device 200 and display 100 paired.); 
in response to the determining, sending, by the wireless audio sink device to the second paired audio source device, a request to become a slave device of the second master/slave connection (Seo, ¶0110, Fig. 3. Master/Slave role switch so that audio output device 200 outputs audio from display 100.).
Patil and Seo are analogous art because they are from the same field of endeavor with respect to Bluetooth audio.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the audio output device initially act as the master, as taught by Seo. The motivation would have been so that the source can receive and analyze information about the output device (Seo, ¶0018).
As to claim 2, Patil in view of Seo discloses wherein no further user input is received by the wireless audio sink device after receiving the user input selecting the user interface control (Patil, ¶0018-0021, Figs. 1-3. User use switch to change source. Not required to keep using switch.).
As to claim 3, Patil in view of Seo discloses wherein no user input is received by any of the plurality of paired audio source devices (Patil, ¶0018-0021, Figs. 1-3. User use switch on headphones to change source.).
As to claim 8, Patil in view of Seo discloses wherein the user interface control is a physical user interface of the sink device that cycles through the plurality of paired audio source devices in response to subsequent user inputs (Patil, ¶0013-0022. Switch 50 cycles through paired sources.).
claim 9, Patil in view of Seo discloses determining, by the wireless audio sink device, that a connection with an audio source device has been lost (Patil, ¶0002. Paired devices may be connected or disconnected.); and 
switching, by the wireless audio sink device, to another paired audio source if and only if further user input selecting a different audio source device is received (Patil, ¶0002 and ¶0024. Only switch or other user input used to switch source.).
	As to claim 12, it is rejected using the same motivation as claim 1 above. Further reference is made to Patil ¶0015 and ¶0032.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Seo, as applied to claim 1 above, and further in view of Yan (US 2015/0217191 A1).
	As to claim 4, Patil in view of Seo does not expressly disclose wherein identifying the second paired audio source device corresponding to the selected user interface control comprises: 
identifying a user interface control index corresponding to the user interface control; identifying a wireless protocol address associated with the user interface control index; searching a trusted device table for an entry having the wireless protocol address; and identifying a trusted device index corresponding to the second paired audio source device; and 
using the trusted device index to initiate the request to become a master device of a second master/slave connection with the second paired audio source device.
Patil in view of Seo as modified by Yan discloses wherein identifying the second paired audio source device corresponding to the selected user interface control comprises: 
identifying a user interface control index corresponding to the user interface control (Yan, ¶0025, Fig. 1. Buttons 101a-c for sources 101-103.)
Patil, ¶0018. Playback device stores a list of paired audio sources.); 
searching a trusted device table for an entry having the wireless protocol address (Patil, ¶0018. Playback device stores a list of paired audio sources.); and 
identifying a trusted device index corresponding to the second paired audio source device (Patil, ¶0018. Playback device stores a list of paired audio sources.); and 
using the trusted device index to initiate the request to become a master device of a second master/slave connection with the second paired audio source device (Seo, ¶0105, Fig. 3. Audio output device 200 operates as master while display 100 operates as slave.).
Patil, Seo and Yan are analogous art because they are from the same field of endeavor with respect to Bluetooth device pairing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use designated buttons, as taught by Yan. The motivation would have been to make it easier to select the desired source (Yan, ¶0006).
As to claim 5, Patil in view of Seo as modified by Yan discloses maintaining a separate switching device table that associates user interface control indexes with wireless protocol addresses (Yan, ¶0034. Memory stores pairing details between switching interfaces and devices.).
The motivation is the same as claim 4 above.
As to claim 6, Patil in view of Seo as modified by Yan discloses storing, in a persistent data store integrated with the sink device, the switching device table that associates user interface control indexes with wireless protocol addresses (Yan, ¶0034. Memory stores pairing details between switching interfaces and devices.).
The motivation is the same as claim 4 above.
claim 7, Patil in view of Seo as modified by Yan discloses wherein the user interface control is a physical button of a plurality of physical buttons of the sink device, each button of the plurality of buttons being assigned to a respective paired audio source devices of the plurality of paired audio source devices (Yan, ¶0025, Fig. 1. Buttons 101a-c for sources 101-103.).
	The motivation is the same as claim 4 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Seo, as applied to claim 9 above, and further in view of Janik (US 2011/0056697 A1).
	As to claim 10, Patil in view of Seo does not expressly disclose determining, by the wireless audio sink device, that the audio source device is available again; and 
in response, automatically reestablishing a connection with the audio source device.
	Patil in view of Seo as modified by Janik discloses determining, by the wireless audio sink device, that the audio source device is available again (Janik, ¶0008. Automatically reconnecting when the device is back in range is well known in the art.); and 
in response, automatically reestablishing a connection with the audio source device (Janik, ¶0008. Automatically reconnecting when the device is back in range is well known in the art.).
Patil in view of Seo as modified by Janik are analogous art because they are from the same field of endeavor with respect to Bluetooth connections.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to automatically reconnect, as taught by Janik. The motivation would have been to automatically reconnecting the lost connection without user intervention (Janik, ¶0008).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Seo, as applied to claim 1 above, and further in view of Nakagawa (US 2003/0223604 A1).
	As to claim 11, Patil in view of Seo does not expressly disclose identifying, by the wireless audio sink device, a particular activity identifier of the second paired audio source device corresponding to the selected user interface control; and 
providing, to the second paired audio source device, the particular activity identifier, and wherein receiving, by the wireless audio sink device, the audio input from the second paired audio source device comprises receiving audio input corresponding to the particular activity identifier.
Patil in view of Seo as modified by Nakagawa discloses identifying, by the wireless audio sink device, a particular activity identifier of the second paired audio source device corresponding to the selected user interface control (Nakagawa, ¶0037-0039. User assigns priority to devices base on activities such as phone call and music.); and
providing, to the second paired audio source device, the particular activity identifier, and wherein receiving, by the wireless audio sink device, the audio input from the second paired audio source device comprises receiving audio input corresponding to the particular activity identifier (Nakagawa, ¶0037-0039. Audio input may be automatically switched when incoming phone call is identified.).
Patil, Seo and Nakagawa are analogous art because they are from the same field of endeavor with respect to Bluetooth connections.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to prioritize certain audio, as taught by Nakagawa. The motivation would have been to make sure the user does not miss a call (Nakagawa, ¶0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412.  The examiner can normally be reached on Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654